Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. Applicant argued Ly does not teach two control messages as claimed. However, Examiner disagrees.
As noted in the updated rejection below, fig. 3A and para. 70-71 of Ly, teach at least two control messages in different symbols of at least one of a single NR TDD DL slot and a single NR TDD UL slot as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 9, 12-13, 16, 20, 23-24, 27, 31, 34-35, 38 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al. (US 2018/0110019 as supported by U.S. Provisional application 62/408,509, fig. 3A and paras. 66-68). Examiner notes the control messages “over at least two symbols of at least one of a single NR TDD DL slot and a single NR TDD UL slot” does not limit both symbols to be in, say, only the DL slot or only the UL slot as interpreted in the rejections below. The rejection below indicates the symbols can be both in the DL slot, or one symbol in the DL slot and one symbol in the UL slot.
Regarding claim 1, Ly discloses a network node (fig. 2, item 105-d) using new radio time division duplex, NR (para. 65, last sentence) TDD (fig. 3A; note: DL and UL communication within a slot/subframe 300; para. 69, first sentence), the network node comprising: processing circuitry (fig. 12, item 1220; paras. 108-109; para. 108, second sentence; note: base station) configured to: configure positioning (para. 88; note: scheduling uplink and downlink resources slots and symbols - para. 85, fourth sentence; note: resource blocks representing symbols in a slot) of at least two control messages (fig. 3A, items 305 and 320-340) over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot, the at least two symbols being different symbols in a time domain (para. 69, first sentence; para. 
Regarding claim 12, Ly discloses a method for a network node (fig. 2, item 105-d) using new radio time division duplex, NR (para. 65, last sentence) TDD (fig. 3A; note: DL and UL communication within a slot/subframe 300; para. 69, first sentence), the method comprising: configuring positioning (para. 88; note: scheduling uplink and downlink resources slots and symbols - para. 85, fourth sentence; note: resource blocks representing symbols in a slot) of at least two control messages (fig. 3A, items 305 and 320-340) over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot, the at least two symbols being different symbols in a time domain (para. 69, first sentence; para. 70, first sentence; note: information of a DL control symbol; para. 70, last sentence; note: information of a UL control symbol; para. 71, second sentence; note: DL/UL common bursts, PBCH, SSS and PSS in different symbols).
Regarding claim 23, Ly discloses a wireless device fig. 2, item 115-a) using new radio time division duplex, NR (para. 65, last sentence) TDD (fig. 3A; note: DL and UL communication within a slot/subframe 300; para. 69, first sentence), the wireless device comprising: processing circuitry  (fig. 16, item 1620; paras. 131-132; para. 120, second sentence; note: UE) configured to: operate (paras. 121 and 125) according to a configured positioning (para. 88; note: scheduling uplink and downlink resources slots and symbols - para. 85, fourth sentence; note: resource blocks representing symbols in a slot) of at least two control messages (fig. 3A, items 305 and 320-340) over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot, the at least two symbols being 
Regarding claim 34, Ly discloses a method for a wireless device (fig. 2,item 115-a) using new radio time division duplex, NR (para. 65, last sentence) TDD (fig. 3A; note: DL and UL communication within a slot/subframe 300; para. 69, first sentence), the method comprising: operating (paras. 121 and 125) according to a configured positioning (para. 88; note: scheduling uplink and downlink resources slots and symbols - para. 85, fourth sentence; note: resource blocks representing symbols in a slot) of at least two control messages (fig. 3A, items 305 and 320-340) over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot, the at least two symbols being different symbols in a time domain (para. 69, first sentence; para. 70, first sentence; note: information of a DL control symbol; para. 70, last sentence; note: information of a UL control symbol; para. 71, second sentence; note: Dl/UL common bursts, PBCH, SSS and PSS in different symbols).
Regarding claims 2, 13, 24 and 35, Ly discloses the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein each control message corresponds to a respective symbol of the at least two symbols of the NR TDD slot (fig. 3A, any two of items 305 and 320-340; paras. 70-71).
Regarding claims 5, 16, 27 and 38, Ly discloses the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein a second control message corresponds to the last symbol of the symbols used for uplink and/or corresponds to the last symbol of the NR TDD slot (fig. 3A, item 320; para. 70, last sentence). 
Regarding claims 9, 20, 31 and 42, Ly discloses the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein a first control message (item 305) corresponds to a first symbol of the symbols used for downlink and/or corresponds to a beginning symbol of the NR TDD slot (fig. 3A).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 14, 18, 25, 29, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Xu et al. (US 2009/0074090).
Regarding claims 3, 14, 25 and 36, Ly discloses the network node of Claim 1, the method of Claims 12 and 34, and the wireless device of claim 23, wherein the at least two control messages include: a downlink message (item 305) configured to be positioned on a first symbol of the at least two symbols of the NR TDD slot (para. 70, first sentence) and a scheduling request 
However, Ly does not disclose the downlink message a downlink Hybrid Automatic Repeat Request, HARQ. Xu discloses this feature (para. 46, first sentence; note: HARQ information in the CCE; para. 50, fifth sentence; note: CCE including a DL NAK in a symbol; note: a DL NAK as a request to retransmit). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a downlink control message as a downlink HARQ in the invention of Ly. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback for an uplink transmission as is known in the art (Xu, para. 50; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 7, 18, 29 and 40, Ly discloses the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein the at least two control messages include: a downlink message (item 305) configured to be positioned on a first symbol of the at least two symbols of the NR TDD slot; and an uplink Hybrid Automatic Repeat Request, HARQ, (para. 70, last sentence; note: NACK; par. 50; note: hybrid automation repeat request as including a NACK for requesting retransmission) configured to be positioned on a second symbol of the at least two symbols of the NR TDD slot (item 320), the first symbol being positioned, in the time domain, before the second symbol (fig. 3A).
However, Ly discloses assigning resources (para. 85) but does not disclose the downlink message a downlink assignment. Xu discloses this feature (para. 46, first sentence; note: resource allocation). Therefore, it would have been obvious to one skilled in the art before the effective 
		
Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462